Per Curiam.
We have repeatedly held that each of the contentions raised by the appellant is not available as a basis for the issuance of a writ of habeas corpus: (1) that he was refused the right to a separate trial, Shields v. Warden, 212 Md. 655, 656; (2) that the charge of arson was not proven at his trial, Johnson v. Warden, 212 Md. 652, 653; (3) that postponement of his trial was refused, Lawrenson v. Warden, 212 Md. 664, 666; and (4) that the court refused to allow character witnesses to testify, Davis v. Warden, 208 Md. 675.

Application denied, with costs.